J. B. McPHERSON, District Judge.
In Re Gitkin (D. C.) 21 Am. Bankr. Rep. 113, 164 Fed. 71, Judge Holland lias made a careful examination of the questions presented -when a bankrupt, who is under examination before a referee, persistently makes false or evasive answers, although it is evident that he must be able to reply fully and correctly, and has held that such conduct justifies the court in punishing the bankrupt-for contempt. See, also, a similar ruling by Judge Hough in Re Fellerman (D. C.) 149 Fed. 244, and by Judge Holt in Re Schulman (D. C.) 21 Am. Bankr. Rep. 288, 167 Fed. 237.
In the .case’ now before the court the same situation appears. The bankrupt persistently evaded making direct answers to questions concerning a subject — the recent sale of a house — about which he could not have been ignorant, and it was therefore necessary to suspend the examination and appeal to the court for redress. The referee certified the' facts, a rule was granted, and a day was fixed for the hearing. Upon that day evidence as to the acts complained of and the arguments-of counsel thereon were heard-, and I have since considered the whole matter. My conclusion is that the bankrupt should be punished for the contempt in question, and -it is therefore ordered that the marshal take him into custody and commit him to the county jail, there to remain for the period of 30 days.